Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
Claims 12-17, 22, 29-52 and 55 are currently pending and presented for examination on the merits.
Applicant’s Amendment filed on June 19, 2020 has been received and entered into the
present application.  
Applicant’s arguments, filed June 19, 2020, have fully considered. Rejection of claims 12, 22, 39 and 55 under 35 U.S.C 112(b) has been overcome due to claim amendments. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claims 29, 32-35, 38, 43, 46-49, and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claims 1-11, 18-21, 23-28 and 53-54 are cancelled.
Claims 12, 15, 22, 31, 39, 42, 45 and 55 are amended.
Claims 12-17, 22, 30-31, 36-37, 39-42, 44-45, 50-51 and 55 are under examination in the instant action.
Maintained/Modified Objections
Claim Objections
Claims 15, 42 and 45 are objected to because of the following informalities:  
Claims 15 and 42 recite “The method of claim 14, wherein the at least one secondary compound is selected from the group consisting of …., saccharides, and polysaccharides… carriers, and vehicles, sprays, and inhalants.  

Claim 45 recite “The method of claim 44, wherein the at least one amine secondary compound… trimethylamine, and 1,4-diazabicyclo[2.2.2]octane,…, morpholine and 3-(N—morpholino)propane sulfonic acid (MOPS).”  The claim is using a Markush type of recitation, please correct using the appropriate Markush language.
It seems that Applicant inadvertently included too many “and” in the claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)-Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17, 22, 30-31, 36-37, 39-42, 44-45, 50-51 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making compounds of formula I and II, does not reasonably provide enablement for a method of neutralizing malodorous compound comprising a thiol.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation. The factors include:
1) the nature of the invention;
2) the breadth of the claims;
3) the predictability or unpredictability of the art;
4) the amount of direction or guidance presented;
5) the presence or absence of working examples;
6) the quantity of experimentation necessary;
7) the state of the prior art; and,
8) the relative skill of those skilled in the art.

The relevant factors are addressed below in the basis of comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.
Note that the specification must be enabling as of the filing date. MPEP §2164.05(a). In the instant case, the filing date is February 15, 2016, the date of U.S. Provisional Application No. 62/295,343.
As set forth in In re Marzocchi et al., 169 USPQ 367 (CCPA 1971):
"[A] [s]pecification disclosure which contains the teachings of manner and process of making and using the invention in terms corresponding to the scope to those used in describing and defining subject matter sought to be patented must be taken as in compliance with the enabling requirements of first paragraph of 35 U.S.C. 112, unless there is reason to doubt the objective truth of statements contained therein which must be relied on for enabling support; assuming that sufficient reasons for such doubt exists, a rejection for failure to teach how to make and/or use will be proper on that basis, such a rejection can be overcome by suitable proofs that teaching contained in the specification is truly enabling." 

    PNG
    media_image1.png
    174
    125
    media_image1.png
    Greyscale
or formula II 
    PNG
    media_image2.png
    165
    105
    media_image2.png
    Greyscale
. Applicant demonstrates in the as-filed specification the isomerization of compound 1, purification of compounds 4, 6, 7 from co-culture, purification of compound 14 from the ciclopirox, purification compound 16 from SAHA, and purification of compound 18 from anisomycin [0118-0180]. Further, the specification shows anti-fungal test and minimum inhibitory concentration for growth (fig 14 and 15) [0163]. The toxicity results in EpiDerm™ reconstructed human epidermis tissues and response to IL-18 and IL-1 [fig. 17-18].
As of the time of filing, a method of neutralizing a malodorous compound comprising a thiol, comprising applying to the malodorous compound a composition comprising at least one shikimate analogue was unknown. Davies et al. (Antimicrobial Agents and Chemotherapy (1994), vol. 38, p. 403-406; of record) taught antibacterial activity of (6S)-6-Fluoroshikimic acid action on the aromatic biosynthetic pathway against E. coli [entire document]. Roberts et al. (The Journal of Infectious diseases (2002) vol. 185 S25-36; of record) taught that shikimate pathway and it is involvement in controlling the growth of Toxoplasma gondii, Plasmodium falciparum and Cryptosporidium parvum [entire document]. 
Given that it was not known that any specific shikimate analogue was able to neutralize malodorous compound comprising thiol, one of ordinary skill in the art would not be able to predict that any shikimate analogue of formula I and II or combinations  could be able to 
MPEP §2164.03 states, "The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The 'amount of guidance or direction' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004)...In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an 
"Nascent technology…must be enabled with a 'specific and useful teaching'. The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). See MPEP §2164.03.
As established supra, the neutralizing a malodorous compound comprising a thiol, comprising applying to the malodorous compound a composition comprising at least one shikimate analogue, the at least one shikimate analogue comprising Structural Formula I 
    PNG
    media_image1.png
    174
    125
    media_image1.png
    Greyscale
or formula II 
    PNG
    media_image2.png
    165
    105
    media_image2.png
    Greyscale
 was unpredictable at the time of the invention, given that the art did not recognized how to use the compounds as claimed other than antibacterial activity of E. coli, the art clearly lacked information in regards to how to neutralizing a malodorous compound comprising a thiol effectively with a single agent or a combination. Thus, the method of treatment of the invention must be considered nascent, since the state of the art at the time of the invention did not recognize the claimed objective could be accomplished with any reasonable expectation of success. As a result, the amount of guidance required from Applicant necessarily is high, since Applicant cannot rely upon what is known in the art about the nature of the invention for such guidance. 

    PNG
    media_image1.png
    174
    125
    media_image1.png
    Greyscale
or formula II 
    PNG
    media_image2.png
    165
    105
    media_image2.png
    Greyscale
. Applicant demonstrates in the as-filed specification the isomerization of compound 1, purification of compounds 4, 6, 7 from co-culture, purification of compound 14 from the ciclopirox, purification compound 16 from SAHA, and purification of compound 18 from anisomycin [0118-0180]. Further, the specification shows anti-fungal test and minimum inhibitory concentration for growth but no data is shown (fig 14 and 15) [0163]. The toxicity results in EpiDerm™ reconstructed human epidermis tissues and response to IL-18 and IL-1 [fig. 17-18]. Figure 19 shows time course toxicity results in EpiDerm™ reconstructed human epidermis tissues using test compounds plus activating compound and fragrance. 
However, Applicant fails to provide adequate working examples for how to use the claimed compound in neutralizing of malodorous compound comprising a thiol. Applicant as failed to demonstrate how the elected compounds would have been able to neutralize a malodorous compound comprising a thiol. The enablement of the working examples provided in the specification demonstrates a method of making/purification of the compounds however there is no data on how to use the compounds itself other that has an antibacterial. 
The quantity of experimentation to use the claimed compounds in the neutralization of any malodorous compound comprising a thiol encompassed by the claims would be an undue burden to one of ordinary skill in the medicinal, biological and pharmacological art, since the  et al. and Roberts et al. Since the reference disclosed that a single shikimate analogue has antibacterial activity against E. coli, however, it does not correlate to neutralizing a malodorous compound comprising a thiol. While the lack of working examples cannot be the sole factor in determining enablement, the absence of substantial evidence commensurate in scope with the breadth of the presently claimed subject matter, in light of the unpredictable nature of the art and the absence of direction from Applicant, provides additional weight to the present conclusion of insufficient enablement in consideration of the Wands factors as a whole. 
The basis for the present rejection is not simply that experimentation would be required, since it is clear from the state of pharmaceutical, medical and chemical arts that experimentation in this art is not all uncommon, but that the level of experimentation required in order to practice these aspects of the invention in the absence of adequate enabling direction by Applicant would be undue. See In re Angstadt, 537 F.2d 498, 190 USPQ 214, 219 (CCPA 1976), which states, "The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.”
In view of the discussion of each of the preceding seven factors, the level of skill in the art is high and is at least that of a medicinal chemist or organic chemist with several years of experience in the art. 
As the cited art and discussion of the above factors establish, the disclosure and supporting examples provided in the present specification, coupled with the state of the art at the time of the invention, fail to imbue the skilled artisan with a reasonable expectation or ability to use the full scope of the invention as instantly claimed. In order to actually use the claimed invention, it is clear from the discussion above that the skilled artisan could not rely upon 
Applicant is enabled for the making compounds of formula I and formula II; however, Applicant does not seem to be enable to neutralizing a malodorous compound comprising a thiol.
Response to Arguments
Applicant's arguments filed June 19, 2020 have been fully considered but they are not persuasive.
Applicant argues that:
Applicant believes that the Examiner did not mean to withdraw claim 42 and has indicated as so in the claims and response.
Examiner’s Response:
Claim 42 is under examination. 
Applicant argues that:
Exhibit shows Pericosine A, the shikimate analogue claimed in claim 37, completely neutralizes a thiol (2-phenylethathiol) that has been applied to pig skin. Data shows that a composition containing Pericosine A and spermine disposed in a propylene glycol vehicle was able to neutralize the thiol disposed on pig skin. After Pericosine A composition was applied to the thiol on the pig skin and allowed to react for 10 minutes, an eluate from the treated area was analyzed with LCMS. Only a pericosine-thiol conjugate was detected. No free Pericosine A or thiol was detected, indicating that the thiol had been completely neutralized/ consumed by the Pericosine A. This demonstrates how the shikimate analogue can neutralize a thiol. 
Examiner’s Response:
The examiner has considered Applicant’s declaration and arguments however finds them not persuasive at the present time. The data presented in the declaration demonstrates . 
Conclusion
Rejection of claims 12-17, 22, 30-31, 36-37, 39-42, 44-45, 50-51 and 55 is proper.
No claims are allowed.
Claims 29, 32-35, 38, 43, and 46-49, and 52 are withdrawn. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627